United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CAPTAIN JAMES A. LOVELL FEDERAL
HEALTH CENTER, North Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1572
Issued: March 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2018 appellant, through counsel, filed a timely appeal from a July 30, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from the last merit decision, dated August 2, 2017, to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 10, 2016 appellant, then a 56-year-old dentist, filed a traumatic injury claim
(Form CA-1) alleging that on February 12, 2016 he sustained blunt trauma to his head and a reflex
injury to his cervical spine when he hit his elbow and the center of his forehead on a mounted
surgical lamp while treating a patient in the performance of duty. On the reverse side of the claim
form, the employing establishment indicated that appellant stopped work on March 2, 2016. It
controverted the claim, indicating that appellant’s disability was a result of an occupational disease
or illness and not a traumatic injury.
In a letter dated March 15, 2016, the employing establishment challenged appellant’s
claim. It questioned whether appellant’s alleged injury was actually sustained on January 11 or
February 12, 2016.
In a development letter dated March 21, 2016, OWCP advised appellant that he had not
submitted sufficient evidence to establish his claim. It noted that the evidence was insufficient to
establish that he actually experienced the incident alleged to have caused injury. OWCP also
indicated that no medical diagnosis of a condition resulting from appellant’s alleged injury had
been provided. It provided a questionnaire for completion regarding the alleged incident of
February 12, 2016. OWCP also requested that appellant submit a narrative medical report which
provided a medical diagnosis and an opinion regarding the cause of the diagnosed condition. It
afforded him 30 days to respond with the requested information.
In a radiology report dated February 19, 2016, Dr. Mark Conneely, Board-certified in
diagnostic radiology, reviewed a magnetic resonance imaging (MRI) scan of appellant’s cervical
spine. He noted that there was a slight levoconvex curvature of the cervical spine, mild disc space
narrowing and a small osteophyte at C2-3, mild diffuse disc bulging at C3-4, diffuse disc bulging
with a small superimposed central disc herniation and bilateral foraminal stenosis at C4-5, diffuse
disc bulging and osteophyte causing mild indentation of the anterior thecal sac at C5-6, mild
diffuse disc bulging causing mild indentation of the anterior thecal sac and moderate bilateral
foraminal stenosis at C6-7, and minimal diffuse disc bulging without significant central canal or
foraminal stenosis at C7-T1. Dr. Conneely related that appellant suffered from a degenerative
2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence after the decision dated July 30, 2018. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

disease and facet arthropathy of the cervical spine, but also indicated the primary diagnostic code
to be “minor abnormality.”
In a letter dated April 11, 2016, appellant requested a 30-day extension to submit the
requested information per the March 21, 2016 development letter. He indicated that on
January 11, 2016, while traveling to work, he slipped on ice, struck his left foot on a concrete
parking marker, and hit both elbows, back, and occipital area of his head on the ground. Appellant
noted that the event was not witnessed. He related that he performed his normal duties that day
until a coworker advised him to seek medical care for the injury to his foot and elbows. Appellant
indicated that in a separate incident, in the performance of duty, on February 12, 2016, he hit his
head on an “elbow joint” of a mounted surgical light and hyperflexed his neck. He noted that he
was dazed for 30 minutes and the event was witnessed by his supervisor and dental technician.
After approximately an hour, appellant resumed the performance of his regular duties. He related
that symptoms of head and left eye pain started in the 24 to 48 hours after the February 12, 2016
employment incident. On February 18, 2016 appellant indicated that he was diagnosed with a
dissection of his left internal carotid artery with pseudoaneurysm, ischemic stroke, and infarction
of left motor strip.
In a medical report dated April 13, 2016, Dr. Hien D. Dang, a neurology specialist,
indicated that he examined appellant on February 19, 2016. He took x-rays and diagnosed a
dissection of the left internal carotid artery. Dr. Dang noted that the injury appellant sustained
when he hit the center of his forehead on the mounted surgical lamp would not have caused the
dissection of the left internal carotid artery.
In a letter dated April 6, 2016, Dr. Sara Syeda, a family medicine specialist, indicated that
appellant was not allowed to go back to work until completion of the recommended rehabilitation.
In a medical report dated April 20, 2016, Dr. Susan Keeshin, Board-certified in physical
medicine and rehabilitation, examined appellant and opined that the carotid artery dissection
diagnosis was most likely due to the injury to appellant’s head on February 12, 2016 or appellant’s
fall on January 11, 2016. She related that appellant could return to work for 20 hours per week
starting on April 20, 2016, in a clinical, nonsurgical setting under direct supervision of a colleague
who could monitor his work performance.
By decision dated May 12, 2016, OWCP denied appellant’s claim, finding that the medical
evidence submitted failed to establish that appellant’s left carotid dissection and stroke were
caused by hitting his forehead on a mounted surgical lamp during the February 12, 2016
employment incident.
In a medical report dated May 17, 2016, Dr. Keeshin examined appellant and again
indicated that appellant’s carotid artery dissection was most likely caused by the “fall/injury to his
head/neck on February 12, 2016, or his fall on January 11, 2016.”
On May 2, 2017 appellant, through counsel, requested reconsideration of the May 12, 2016
decision. Appellant submitted additional medical evidence in support of his reconsideration
request.

3

In a letter dated June 22, 2016, Dr. David P. Calimag, a neurologist, noted that he examined
appellant on June 11, 2016 regarding his stroke symptoms due to a left carotid dissection. He
indicated that appellant fell after hitting his elbow and forehead on the mounted surgical lamp in
the February 12, 2016 employment incident. Dr. Calimag also related that appellant’s diagnosis
of a dissection of the left internal carotid artery was caused by the snapping reflex of his neck after
hitting his forehead on the mounted surgical lamp.
By decision dated August 2, 2017, OWCP denied modification of the May 12, 2016
decision. It found that the evidence submitted was insufficient to establish the claim as it was
speculative in nature, did not provide a definitive discussion of causation, and the additional
evidence was not based on a factual history of the injury to support the diagnosed condition in
connection to the February 12, 2016 employment incident.
On May 3, 2018 appellant, through counsel, requested reconsideration of the August 2,
2017 decision.
In support of his reconsideration request, appellant submitted counsel’s statement and two
coworker witness statements from Dr. Ritesh D. Radadia, a dentist, and Regilda Taylor, a dental
technician, which detailed a factual recount of the February 12, 2017 employment incident.
By decision dated July 30, 2018, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.7
In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.8 He or she needs only to submit

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

P.L., Docket No. 18-1145 (issued January 4, 2019); Helen E. Tschantz, 39 ECAB 1382 (1988).

4

relevant, pertinent evidence not previously considered by OWCP.9 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In support of appellant’s request for reconsideration counsel alleged that the medical
evidence of record established his claim. Counsel’s belief concerning the adequacy of the
previously reviewed medical evidence neither alleged nor demonstrated that OWCP erroneously
applied or interpreted a specific point of law. Additionally, he did not advance relevant legal
arguments not previously considered by OWCP.11 Whether the previously submitted medical
evidence was legally sufficient to establish appellant’s claim had been previously considered in
OWCP’s merit decisions.12 Appellant’s request for reconsideration therefore did not show that
OWCP erroneously applied or interpreted a specific point of law, or advance a new and relevant
legal argument not previously considered by OWCP. Consequently appellant is not entitled to
review of the merits of his claim based on the first and second above-noted requirements under 20
C.F.R. § 10.606(b)(3).
The Board finds that appellant has not submitted relevant and pertinent new evidence in
this case.13 Appellant submitted two witness statements from Ms. Taylor and Dr. Radadia with
his request for reconsideration. The submission of this factual evidence does not require reopening
of appellant’s claim for review of the merits of the claim because this evidence is not relevant to
the underlying issue of the present case. As noted, the underlying issue of the present case is
medical in nature, i.e., whether appellant submitted medical evidence sufficient to establish causal
relationship between his diagnosed dissection of the left internal carotid artery and the accepted
February 12, 2016 employment incident. The Board has held that the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.14 Thus appellant is not entitled to review of the merits of his claim based on the
third above-noted requirement under 20 C.F.R. § 10.606(b)(3).

9

P.L., id.; see Mark H. Dever, 53 ECAB 710 (2002).

10

P.L., supra note 8; Annette Louise, 54 ECAB 783 (2003).

11

See S.F., Docket No 16-1019 (issued May 4, 2017).

12

See L.B., Docket No. 18-0170 (issued August 28, 2018).

13

B.T., Docket No. 18-1397 (issued January 15, 2019); 20 C.F.R. § 10.606(b)(3); see also M.S., Docket No. 181041 (issued October 25, 2018); C.N., Docket No. 08-1569 (issued December 9, 2008).
14

B.T., id.

5

The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

